Citation Nr: 1525642	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-28 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 12, 2007, for the grant of service connection for left shoulder rotator cuff tendonitis and arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for left shoulder rotator cuff tendonitis and arthritis, rated 10 percent from April 12, 2007 (the date of receipt of the Veteran's reopened claim).  The RO in St. Petersburg, Florida has original jurisdiction over the appeal.

In May 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

At the May 2014 hearing, the Veteran submitted additional evidence consisting of a July 2013 report of left shoulder magnetic resonance imaging (MRI), which notes worsening left shoulder pain, and an October 2013 Operative Report, showing that he underwent left shoulder surgery.  This evidence is not pertinent to the earlier effective date claim addressed herein.  Further, as review of the record shows that an April 2014 rating decision assigned an increased rating for the Veteran's left shoulder rotator cuff tendonitis and arthritis and a May 2015 rating decision assigned a temporary total (100 percent) rating following the October 2013 left shoulder surgery, the matters of entitlement to an increased rating and temporary total rating for convalescence are not referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service connection for a left shoulder condition was denied by the RO in a January 1971 unappealed rating decision.

2.  An January 1998 Board decision determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for a left shoulder condition; he did not appeal this decision and it is final.  

3.  An application to reopen a claim of entitlement to service connection for a left shoulder condition was received at the RO on April 12, 2007.  There is no pending claim to reopen service connection for a left shoulder disorder subsequent to the January 1989 Board decision and prior to April 12, 2007. 

4.  The May 2010 rating decision assigning an effective date of April 12, 2007 for a grant of service connection for left shoulder rotator cuff tendonitis and arthritis is supported by the facts and law.


CONCLUSION OF LAW

The criteria for an effective date prior to April 12, 2007, for the grant of service connection for left shoulder rotator cuff tendonitis and arthritis, have not been met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  Regarding the Veteran's allegation of clear and unmistakable error (CUE) in the January 1971 RO rating decision, the Court has held that the duties to notify and assist do not apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Hence, a lengthy discussion of the impact of the those duties in this matter is not necessary.

This claim for an earlier effective date arises from the Veteran's disagreement with the effective date assigned following the initial grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

All evidence relevant to the Veteran's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for the grant of service connection for disability compensation is the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The effective date for the grant of service connection for a reopened claim based on submission of new and material evidence after final disallowance is the date of receipt of new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r). 

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for left shoulder rotator cuff tendonitis and arthritis because his left shoulder disability, for which he was ultimately granted service connection, was initially manifested in service and has persisted, including at the time of the January 1971 rating decision.  In his hearing testimony and statements of record, the Veteran asserts that the January 1971 (and subsequent) rating decisions contained CUE because the RO failed to consider the relevant laws (including those pertaining to combat veteran's) and the fact that he was treated for left shoulder complaints in service which have persisted.  

The Veteran initially filed a claim for entitlement to service connection for a left shoulder disorder in October 1970.  The claim was denied in a January 1971 rating decision based on a finding that, although the service medical records showed treatment for left shoulder complaints, the VA examination at the time of the rating decision showed no left shoulder pathology on clinical or X-ray examination.  The Veteran did not appeal this decision (nor was new and material evidence submitted within a year of the decision) and it became final.  

An August 1986 rating decision denied service connection for left rotator cuff tear, noting that although the Veteran was treated for left shoulder complaints in 1970 in service, his initial post service left shoulder treatment was not until October 1985, when he underwent left rotator cuff repair.  In November 1986, the Veteran filed a notice of disagreement with this determination.  However, he was not provided with a statement of the case; thus, this determination did not become final.  [Notably, a subsequent July 1987 rating decision determined that new and material evidence had not been submitted to reopen the Veteran's claim of service connection for a left shoulder condition.]

Thereafter, a May 1996 rating decision determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for a left shoulder condition.  The Veteran perfected an appeal of this decision and in January 1998 the Board determined that new and material evidence had not been submitted to reopen his claim of service connection for a left shoulder disorder.  [Notably, the Board also found that the August 1986 rating decision had not become final; thus, the Board decision was based on consideration of whether new and material evidence had been submitted since the last final January 1971 rating decision.]  The Veteran did not appeal the matter to the United States Court of Appeals for Veterans Claims (Court), did not request reconsideration of the Board decision, and has not challenged the Board's decision on the basis of clear and unmistakable error (CUE).

In a statement date-stamped as received at the RO on April 12, 2007, the Veteran claimed service connection for a left shoulder condition.  Additional evidence was received that suggested the Veteran's current left shoulder disability was related to service and, after a September 2009 Board decision which reopened and remanded the Veteran's claim, a May 2010 rating decision granted service connection for left shoulder rotator cuff tendonitis and arthritis, effective April 12, 2007.  

Entitlement to an effective date prior to April 12, 2007, for the grant of service connection for left shoulder rotator cuff tendonitis and arthritis is not warranted.  When the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104.  The effect of subsuming is that, as a matter of law, no claim of clear and unmistakable error can exist with respect to that RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  Therefore, there can be no claim of CUE in the January 1971 rating decision (or any other rating decision dated prior to the January 1998 Board decision) that denied service connection for a left shoulder disorder. 

Absent an appeal of the prior Board decision to the higher Court or some other exception to finality of Board decisions, such as a timely request for reconsideration of that decision or a showing that it involved egregious, i.e., CUE, a Board decision is final on the date stamped on the face of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Thus, the January 1998 Board decision is final.

Notably, with his August 2013 substantive appeal, (VA Form 9, Appeal to Board of Veterans' Appeals), the Veteran argued that an earlier effective date is warranted because his new and material evidence consisted of service department records.  Review of the record shows that although the Veteran submitted copies of his service records showing treatment for left shoulder complaints, these records were not new because they had been considered by the RO at the time of the initial January 1971 rating decision.  Therefore, a de novo review of the Veteran's claim was not appropriate.  See 38 C.F.R. § 3.156(c).

The RO granted service connection effective the date of the Veteran's application to reopen the claim for service connection for a left shoulder disability.  Because the Veteran did not file a formal or informal application for service connection from January 1998 to April 12, 2007, VA is precluded from granting an effective date prior to April 12, 2007.  Therefore, the claim is denied.

ORDER

Entitlement to an effective date prior to April 12, 2007, for the grant of service connection for left shoulder rotator cuff tendonitis and arthritis, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


